NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            17-APR-2020
                                            09:46 AM



                         NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS
                       OF THE STATE OF HAWAI#I


            RHEA RUIZ GALOLO, now known as RHEA RUIZ DUNN,
                        Plaintiff-Appellant, v.
                DENNIS CANTA GALOLO, Defendant-Appellee


        APPEAL FROM THE FAMILY COURT OF THE FIRST CIRCUIT
                       (FC-D NO. 14-1-0543)


               ORDER GRANTING MOTION TO DISMISS APPEAL
     (By:    Ginoza, Chief Judge, Leonard and Wadsworth, JJ.)

          Upon consideration of the "Proposed Stipulated
Agreement to All Matters On Appeal and to Dismiss Appeal; Order,"
filed March 23, 2020, by Plaintiff-Appellant Rhea Ruiz Dunn
(Dunn), which the court construes as a motion to dismiss the
appeal, the papers in support, and the record, it appears that:
(1) the appeal has not been docketed; (2) Dunn seeks to dismiss
the appeal based on a stipulated agreement executed by the
parties and their counsel; (3) the parties have agreed in the
stipulated agreement, inter alia, to waive any claims for
attorney's fees or costs related to this appeal; and
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

(4) dismissal of the appeal is authorized     by Hawai)i Rules of
Appellate Procedure Rule 42(a).
          Therefore, IT IS HEREBY ORDERED     that the motion is
granted and the appeal is dismissed. The      parties shall bear
their own attorney's fees and costs.
          DATED: Honolulu, Hawai#i, April     17, 2020.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2